Citation Nr: 1041091	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a gynecological 
disorder, to include residuals of hysterectomy and fibrocystic 
breast disease.

3.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that she fell down a flight of stairs in 
service, injuring her back and left foot, and that the fall 
resulted in a miscarriage.  She further contends that the fall 
adversely affected her gynecological system and, after one 
successful pregnancy, caused cervical cancer, which required a 
hysterectomy.  This, she contends, led to depression and 
posttraumatic stress disorder (PTSD).

Her service treatment records reflect complaints of gynecological 
symptoms from January 1970 to March 1970.  On two occasions in 
April 1970, she complained of her back but no injuries, findings, 
or diagnoses were noted.  On July 15, 1970, just 12 days prior to 
discharge, she was found to be in early intrauterine gestation.  
On July 24, 1970, just 3 days prior to discharge, she underwent a 
physical examination and no abnormalities or injuries were noted.  
Her service personnel records reflect that she was to be 
discharged due to pregnancy.  

Initially, based on her report of giving birth in August 1971, 
the Board observes that she did in fact lose the baby that was 
detected in active service in July 1970.  

On her PTSD questionnaire, the Veteran stated that she had 
reported the accident to security and to her commander.  Although 
two entries in the service treatment records mention the back, 
they do not provide any details.  As the Veteran has stated that 
she reported the fall to security and to her commander, the RO 
should attempt to obtain any security reports, sick reports, 
morning reports, and Surgeon General's Office (SGO) reports 
pertaining to the Veteran from Fort Sill from December 1969 to 
July 1970, the period which she was assigned to Fort Sill.

On her April 2007 substantive appeal, the Veteran stated that she 
had continuous problems with her back and left foot after the 
fall, and continued to have back pain and female problems in the 
Reserve after discharge from active service.  As the service 
treatment records from Reserve service may shed some light on the 
miscarriage and reflect treatment for her back and left foot, as 
well as gynecological symptoms, the RO should determine the dates 
of her Reserve service and attempt to obtain them, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  As 
the service personnel records may also shed some light on the 
disabilities on appeal, the RO should attempt to obtain them as 
well.  

As the treatment records from active service indicate two 
complaints of back pain in April 1970, the RO should afford the 
Veteran a VA examination to determine whether any current back 
disability is related to active service.  As the two complaints 
of back pain may be the result of a fall down the stairs, the RO 
should also schedule the Veteran for a VA examination with a 
gynecologist to determine whether a fall down the stairs could 
have resulted in a miscarriage after active service.  Further, as 
the service treatment records reflect complaints of female 
problems from January to March 1970, the RO should also obtain an 
opinion on whether any gynecological disorder had its onset in or 
is etiologically related to active service.  

Finally, as the above claims could affect the claim for service 
connection for a psychiatric disability, the Board finds that the 
claims are inextricably intertwined and a Board decision on the 
latter claim at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
security reports, sick reports, morning 
reports, and SGO reports pertaining to the 
Veteran from Fort Sill from December 1969 to 
July 1970, the period which she was assigned 
to Fort Sill, following the current 
procedures prescribed in 38 C.F.R. § 3.159.

2.  The RO should ask the Veteran to identify 
her period of Reserve service.  The RO should 
then attempt to obtain all service treatment 
and personnel records from such service, 
following the current procedures prescribed 
in 38 C.F.R. § 3.159. 

3.  The RO should then schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of any current back 
disability.  Her claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  The 
examiner should list all current disorders of 
the back.  For each diagnosed disorder, the 
examiner should provide an opinion on whether 
it is at least as likely as not (50 percent 
or greater probability) that the disorder had 
its onset in active service or within one 
year thereafter or is etiologically related 
to active service, to include the two 
complaints of back pain in April 1970.  In 
rendering this opinion, the examiner should 
review any service treatment records from 
Reserve service that are obtained.  A 
complete rationale should be given for all 
opinions and conclusions.  

4.  The RO should also schedule the Veteran 
for a VA examination with a gynecologist to 
determine the nature, extent, and etiology of 
any current gynecological disorder, to 
include residuals of hysterectomy and 
fibrocystic breast disease.  Her claims file 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted.  The examiner should list all 
current gynecological disorders.  For each 
diagnosed disorder, the examiner should 
provide an opinion on whether it is at least 
as likely as not (50 percent or greater 
probability) that the disorder had its onset 
in or is etiologically related to active 
service, to include the complaints of female 
problems from January to March 1970.  The 
examiner should also provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that an 
alleged fall down the stairs, possibly in 
April 1970, caused her miscarriage after 
active service.  In rendering this opinion, 
the examiner should review any service 
treatment records from Reserve service that 
are obtained.  A complete rationale should be 
given for all opinions and conclusions.  

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

